Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7,1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as an assistant manager of a retail electronics store for repeatedly violating the employer’s policy governing employee purchases. The Unemployment Insurance Appeal Board ruled that claimant *559was disqualified from receiving benefits because his employment was terminated due to misconduct. We affirm. Claimant admitted that he violated the employer’s policies by purchasing used goods from the employer, taking unauthorized merchandise discounts and reselling merchandise to the employer for more than the purchase price. A knowing violation of an employer’s reasonable policy may constitute disqualifying misconduct, especially where, as here, the violation is detrimental to the employer’s interest (see, Matter of Blaine [Sweeney], 244 AD2d 753). Claimant’s attempt to excuse his conduct created a credibility issue that the Board was entitled to resolve against him (see, Matter of Perkov [Sweeney], 231 AD2d 780). We have examined claimant’s remaining contentions and find them to be devoid of merit.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.